[MHM, June 30, 2010] [Translation] SEMI-ANNUAL REPORT (During the Sixteenth Term) From: October 1, 2009 To: March 31, 2010 PUTNAM DIVERSIFIED INCOME TRUST Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: June 30, 2010 Accounting Period: During the 16th term (from October 1, 2009 to March 31, 2010) Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Jonathan S. Horwitz of Representative: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto of Registrant Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (as of the end of April 30, 2010) Name of country Total Investment Ratio Types of Assets U.S. Dollars (%) Mortgage-Backed Securities United States 1,998,956,845 52.10 United Kingdom 3,789,363 0.10 Ireland 138,481 0.00 Sub-total 52.20% Corporate Bonds and Notes United States 504,037,707 13.14 Russia 144,684,084 3.77 Venezuela 35,378,255 0.92 Canada 17,780,364 0.46 United Kingdom 14,433,187 0.38 Luxembourg 12,991,243 0.34 Germany 11,503,945 0.30 Indonesia 11,374,025 0.30 France 9,580,889 0.25 Netherlands 8,149,122 0.21 Brazil 6,915,211 0.18 Bermuda 6,555,505 0.17 Austria 5,617,626 0.15 Denmark 5,561,875 0.14 Philippines 5,304,720 0.14 Mexico 5,013,049 0.13 Trinidad 3,677,267 0.10 Chile 3,137,916 0.08 Italy 2,696,707 0.07 Hungary 2,614,295 0.07 Australia 2,151,425 0.06 Sweden 1,673,735 0.04 South Korea 1,495,891 0.04 Kazakhstan 1,485,150 0.04 Ireland 1,352,106 0.04 Jamaica 1,095,000 0.03 Cayman Islands 7,055 0.00 Sub-total 21.53% - 2 - Asset-Backed Securities United States 257,481,600 6.71 Cayman Islands 1,439,100 0.04 United Kingdom 293,833 0.01 Sub-total 6.76% Foreign Government Bonds and Notes Argentina 69,648,153 1.82 Turkey 22,378,179 0.58 Brazil 17,415,762 0.45 Venezuela 17,164,555 0.45 Indonesia 14,902,165 0.39 Ukraine 12,810,640 0.33 Philippines 11,942,590 0.31 Japan 7,122,734 0.19 Russia 2,992,055 0.08 South Africa 2,882,419 0.08 Colombia 2,738,438 0.07 Iraq 2,425,675 0.06 Canada 1,871,389 0.05 Sri Lanka 1,377,831 0.04 Mexico 710,500 0.02 Sub-total 4.91% U.S. Government and Agency Mortgage Obligations United States 3.71% Senior Loans United States 68,922,992 1.80 Canada 2,802,354 0.07 Luxembourg 1,878,452 0.05 Sub-total 1.92% Purchased Options Outstanding United States 1.47% Convertible Bonds and Notes United States 0.28% Short-Term Investments United States 19.21% Cash, Deposit and Other Assets (After deduction of liabilities) -459,953,588 -11.99% Total (Net Asset Value) 100.00% - 3 - Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. Note 2: Dollar amount is translated for convenience at the rate of $1.00¥94.07(the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on 30th April, 2010). The same applies hereinafter. Note 3: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. - 4 - (2) Results of Past Operations (a) Record of Changes in Net Assets Record of changes in net assets at the end of each month within one-year period until and at the end of April 2010 is as follows: Class C Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2009 end of May 145,980 13,732 6.67 (6.72) 627.45 (632.15) June 168,010 15,805 6.87 (6.92) 646.26 (650.96) July 210,963 19,845 7.32 (7.37) 688.59 (693.30) August 247,537 23,286 7.52 (7.57) 707.41 (712.11) September 298,231 28,055 7.80 (7.85) 733.75 (738.45) October 359,579 33,826 8.06 (8.12) 758.20 (763.85) November 401,687 37,787 8.03 (8.09) 755.38 (761.03) December 441,624 41,544 7.81 (8.23) 734.69 (774.20) 2010 end of January 478,692 45,031 7.89 (7.95) 742.21 (747.86) February 509,006 47,882 7.81 (7.87) 734.69 (740.33) March 551,648 51,894 7.86 (7.92) 739.39 (745.03) April 589,976 55,499 7.98 (8.04) 750.68 (756.32) (Note ) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. Class M Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2009 end of May 400,643 37,688 6.67 (6.73) 627.45 (633.09) June 410,601 38,625 6.86 (6.92) 645.32 (650.96) July 433,462 40,776 7.32 (7.38) 688.59 (694.24) August 441,600 41,541 7.51 (7.57) 706.47 (712.11) September 460,240 43,295 7.79 (7.85) 732.81 (738.45) October 475,351 44,716 8.05 (8.12) 757.26 (763.85) November 472,050 44,406 8.03 (8.10) 755.38 (761.97) December 455,491 42,848 7.80 (8.22) 733.75 (773.26) 2010 end of January 459,079 43,186 7.89 (7.96) 742.21 (748.80) February 453,143 42,627 7.80 (7.87) 733.75 (740.33) March 454,134 42,720 7.86 (7.93) 739.39 (745.98) April 452,136 42,532 7.97 (8.04) 749.74 (756.32) (Note) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. - 5 - (b) Record of Distributions Paid Record of distributions paid from May 2009 to April 2010 are as follows: Class C Shares Dividend NAV on the ex-dividend date Month/Year Dollar Yen Dollar 2009 end of May 0.053 4.99 6.46 June 0.053 4.99 6.61 July 0.053 4.99 6.99 August 0.053 4.99 7.35 September 0.052 4.89 7.57 October 0.063 5.93 7.88 November 0.062 5.83 8.03 December 0.418 39.32 7.71 2010 end of January 0.063 5.93 7.84 February 0.062 5.83 7.76 March 0.062 5.83 7.84 April 0.062 5.83 7.84 Class M Shares Dividend NAV on the ex-dividend date Month/Year Dollar Yen Dollar 2009 end of May 0.056 5.27 6.46 June 0.055 5.17 6.60 July 0.056 5.27 6.99 August 0.055 5.17 7.34 September 0.055 5.17 7.56 October 0.065 6.11 7.88 November 0.065 6.11 8.03 December 0.421 39.60 7.71 2010 end of January 0.065 6.11 7.84 February 0.065 6.11 7.75 March 0.065 6.11 7.83 April 0.065 6.11 7.84 - 6 - (c) Record of Changes in Annual Return Class C Shares Annual Return 5/1/09-4/30/10 45.40 % (Note) Annual Return (%) {[ [ Ending NAV* A] ] / Beginning NAV] 1}*100 A shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2009 and Ending NAV means net asset value per share on April 30, 2010. Class M Shares Annual Return 5/1/09-4/30/10 46.07 % (Note) Annual Return (%) {[ [ Ending NAV * A] ] / Beginning NAV] 1}*100 A shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2009 and Ending NAV means net asset value per share on April 30, 2010. II. OUTLINE OF THE FINANCIAL STATUS OF THE FUND [Omitted, in Japanese version, unaudited semi-annual accounts of the Fund and Japanese translation thereof are incorporated here.] - 7 - III. RECORD OF SALES AND REPURCHASES Record of sales and repurchases during the following period and number of outstanding shares of the Fund as of the end of April 2010 are as follows: Class C Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2009 61,576,378 6,497,387 73,962,826 To: April 30, 2010 (0) (261,610) (2,285,040) Class M Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2009 2,489,743 6,117,956 56,697,296 To: April 30, 2010 (0) (4,825,410) (53,691,630) Note: The numbers of Shares sold, repurchased and outstanding in the parentheses "( )" represent those sold, repurchased and outstanding in Japan. - 8 - IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund (1) Amount of Capital Stock Not applicable (as of the end of April, 2010). (2) Description of Business and Outline of Operation The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities, and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services, State Street Bank and Trust Company, to hold the assets of the Fund in custody and Putnam Investor Services, Inc., to act as Investor Servicing Agent. Putnam Investment Management LLC has retained its affiliate, Putnam Investments Limited, to manage a separate portion of the assets of the Fund subject to its supervision. (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Companys ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 2. Putnam Investment Management, LLC. (Investment Management Company) (1) Amount of Capital Stock 1. Amount of members equity (as of the end of April, 2010): $37,984,187* 2. Amount of members equity: Year Members Equity End of 2005 $73,231,356 End of 2006 $65,683,062 - 9 - End of 2007 $116,796,876 End of 2008 $58,526,939 End of 2009 $69,079,977 *Unaudited (2) Description of Business and Outline of Operation Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of April, 2010, Investment Management Company managed, advised, and/or administered the following 105 funds and fund portfolios (having an aggregate net asset value of over $65.1 billion): (As of the end of April, 2010) Country where Principal Characteristic Number of Funds Net Asset Value Funds are (million dollars) established or managed Closed End Type Bond Fund 5 $2,659.05 Open End Type Balanced Fund 15 $16,416.55 U.S.A. Open End Type Bond Fund 35 $23,092.86 Open End Type Equity Fund 50* $22,992.84 Total *May include one or more funds whose portfolios become more conservative over time by increasing their bond allocations. (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Companys ability to provide investment management - 10 - services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [Omitted, in Japanese version, audited annual accounts of the Investment Management Company and Japanese translations thereof are incorporated here.
